Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Detailed Action
Amended Claims 1-20 (dated 10/15/2021) are pending in this application.
Restriction to one of the following inventions is required under 35 U.S.C. 121:

	Group 1: Claims 1-2 (in part), drawn to non-naturally occurring microbial organism, comprising a microbial organism having a butadiene pathway comprising at least one exogenous nucleic acid encoding a butadiene pathway enzyme expressed in a sufficient amount to produce butadiene, said butadiene pathway comprising a butadiene synthase, an acetyl-CoA:acetyl-CoA acyltransferase, an acetoacetyl-CoA reductase, a 3-hydroxybutyryl-CoA dehydratase, a crotonyl-CoA reductase(aldehyde forming), a crotonaldehyde reductase (alcohol forming), a crotyl alcohol kinase, a 2-butenyl-4-phosphate kinase, a crotonyl-CoA hydrolase, synthetase, or transferase, a crotonate reductase, a crotonyl-CoA reductase (alcohol forming), a glutaconyl-CoA decarboxylase, a glutaryl-CoA dehydrogenase, an 3-aminobutyryl-CoA deaminase, a 4-hydroxybutyryl-CoA dehydratase or a crotyl alcohol diphosphokinase … wherein said microbial organism comprise two exogenous nucleic acids encoding a butadiene pathway enzyme; classified CPC: C08F136/06; C12N 15/52; C12P7/04.
	Group 2: Claims 1 and 3 (in part), drawn to non-naturally occurring microbial organism, comprising a microbial organism having a butadiene pathway comprising at least one exogenous nucleic acid encoding a butadiene pathway enzyme expressed in a sufficient amount to produce butadiene, said butadiene pathway comprising a butadiene synthase, an acetyl-CoA:acetyl-CoA acyltransferase, an acetoacetyl-CoA reductase, a 3-three exogenous nucleic acids encoding a butadiene pathway enzyme; classified CPC: C08F136/06; C12N 15/52; C12P7/04.
	Group 3: Claims 1 and 4 (in part), drawn to non-naturally occurring microbial organism, comprising a microbial organism having a butadiene pathway comprising at least one exogenous nucleic acid encoding a butadiene pathway enzyme expressed in a sufficient amount to produce butadiene, said butadiene pathway comprising a butadiene synthase, an acetyl-CoA:acetyl-CoA acyltransferase, an acetoacetyl-CoA reductase, a 3-hydroxybutyryl-CoA dehydratase, a crotonyl-CoA reductase(aldehyde forming), a crotonaldehyde reductase (alcohol forming), a crotyl alcohol kinase, a 2-butenyl-4-phosphate kinase, a crotonyl-CoA hydrolase, synthetase, or transferase, a crotonate reductase, a crotonyl-CoA reductase (alcohol forming), a glutaconyl-CoA decarboxylase, a glutaryl-CoA dehydrogenase, an 3-aminobutyryl-CoA deaminase, a 4-hydroxybutyryl-CoA dehydratase or a crotyl alcohol diphosphokinase … wherein said microbial organism comprise four exogenous nucleic acids encoding a butadiene pathway enzyme; classified CPC: C08F136/06; C12N 15/52; C12P7/04.
	Group 4: Claim 1 (in part) and claim 5, drawn to a non-naturally occurring microorganism, comprising a butadiene pathway… wherein said butadiene pathway 
	Group 5: Claim 1 (in part) and claim 6, drawn to a non-naturally occurring microorganism, comprising a butadiene pathway… wherein said butadiene pathway comprises an crotonyl-CoA hydrolase, synthetase or transferase and a crotonate reductase, classified CPC: C08F136/06; C12N 15/52; C12P7/04.
	Group 6: Claim 1 (in part) and claim 7, drawn to a non-naturally occurring microorganism, comprising a butadiene pathway… wherein said butadiene pathway comprises an acetyl-CoA:acetyl-CoA acyltransferase, an acetoacetyl-CoA reductase, a 3-hydroxybutyryl-CoA dehydratase, a butadiene synthase, a crotonyl-CoA reductase (alcohol forming) and a crotyl alcohol diphosphokinase, classified CPC: C08F136/06; C12N 15/52; C12P7/04.
	Group 7: Claim 1 (in part) and claim 8, drawn to a non-naturally occurring microorganism, comprising a butadiene pathway… wherein said butadiene pathway comprises an acetyl-CoA:acetyl-CoA acyltransferase, an acetoacetyl-CoA reductase, a 3-hydroxybutyryl-CoA dehydratase, a crotonaldehyde reductase (alcohol forming), a crotyl alcohol kinase, a 2-butenyl-4-phosphate kinase, a butadiene synthase, a crotonyl-CoA hydrolase, synthetase or transferase and a crotonate reductase, classified CPC: C08F136/06; C12N 15/52; C12P7/04.
Group 8: Claim 1 (in part) and claim 9, drawn to a non-naturally occurring microorganism, comprising a butadiene pathway… wherein said butadiene pathway comprises an acetyl-CoA:acetyl-CoA acyltransferase, an acetoacetyl-CoA reductase, a 3-hydroxybutyryl-CoA dehydratase, a crotonaldehyde reductase (alcohol forming), a butadiene synthase, a crotonyl-CoA hydrolase, synthetase or transferase, a crotonate reductase and a crotyl alcohol diphosphokinase, classified CPC: C08F136/06; C12N 15/52; C12P7/04.
	Group 9: Claim 1 (in part) and claim 10, drawn to a non-naturally occurring microorganism, comprising a butadiene pathway… wherein said butadiene pathway comprises an acetyl-CoA:acetyl-CoA acyltransferase, an acetoacetyl-CoA reductase, a 3-hydroxybutyryl-CoA dehydratase, a crotonyl-CoA reductase (aldehyde forming), a crotonaldehyde reductase (alcohol forming), a butadiene synthase and a crotyl alcohol
diphosphokinase, classified CPC: C08F136/06; C12N 15/52; C12P7/04.
	Group 10: Claim 1 (in part) and claim 11, drawn to a non-naturally occurring microorganism, comprising a butadiene pathway… wherein said butadiene pathway comprises a glutaconyl-CoA decarboxylase, a crotonyl-CoA reductase (aldehyde forming), a crotonaldehyde reductase (alcohol forming), a crotyl alcohol kinase, a 2-butenyl-4-phosphate kinase and a butadiene synthase, classified CPC: C08F136/06; C12N 15/52; C12P7/04.
	Group 11: Claim 1 (in part) and claim 12, drawn to a non-naturally occurring microorganism, comprising a butadiene pathway… wherein said butadiene pathway comprises a glutaconyl-CoA decarboxylase, a crotyl alcohol kinase, a 2-butenyl-4-
	Group 12: Claim 1 (in part) and claim 13, drawn to a non-naturally occurring microorganism, comprising a butadiene pathway… wherein said butadiene pathway comprises a glutaconyl-CoA decarboxylase, a butadiene synthase, a crotonyl-CoA reductase (alcohol forming) and a crotyl alcohol diphosphokinase, classified CPC: C08F136/06; C12N 15/52; C12P7/04.
	Group 13: Claim 1 (in part) and claim 14, drawn to a non-naturally occurring microorganism, comprising a butadiene pathway… wherein said butadiene pathway comprises a glutaconyl-CoA decarboxylase, a crotonaldehyde reductase(alcohol forming), a crotyl alcohol kinase, a 2-butenyl-4-phosphate kinase, a butadiene synthase, a crotonyl-CoA hydrolase, synthetase, or transferase and a crotonate reductase, classified CPC: C08F136/06; C12N 15/52; C12P7/04.
	Group 14: Claim 1 (in part) and claim 15, drawn to a non-naturally occurring microorganism, comprising a butadiene pathway… wherein said butadiene pathway comprises a glutaconyl-CoA decarboxylase, a crotonaldehyde reductase (alcohol forming), a butadiene synthase, a crotonyl-CoA hydrolase, synthetase or transferase, a crotonate reductase and a crotyl alcohol diphosphokinase, classified CPC: C08F136/06; C12N 15/52; C12P7/04.
	Group 15: Claim 1 (in part) and claim 16, drawn to a non-naturally occurring microorganism, comprising a butadiene pathway… wherein said butadiene pathway comprises a 3-hydroxybutyryl-CoA dehydratase, a crotonyl-CoA reductase

	Group 16: Claim 1 (in part) and claim 17, drawn to a non-naturally occurring microorganism, comprising a butadiene pathway… wherein said butadiene pathway comprises a glutaryl-CoA dehydrogenase, a crotonyl-CoA reductase (aldehyde forming), a crotonaldehyde reductase (alcohol forming), a crotyl alcohol kinase, a 2-butenyl-4-phosphate kinase and a butadiene synthase, classified CPC: C08F136/06; C12N 15/52; C12P7/04.
	Group 17: Claim 1 (in part) and claim 18, drawn to a non-naturally occurring microorganism, comprising a butadiene pathway… wherein said butadiene pathway comprises a glutaryl-CoA dehydrogenase, a crotyl alcohol kinase, a 2-butenyl-4-phosphate kinase, a butadiene synthase and crotonyl-CoA reductase (alcohol forming), classified CPC: C08F136/06; C12N 15/52; C12P7/04.
	Group 18: Claim 1 (in part) and claim 19, drawn to a non-naturally occurring microorganism, comprising a butadiene pathway… wherein said butadiene pathway comprises a glutaryl-CoA dehydrogenase, a butadiene synthase, a crotonyl-CoA reductase (alcohol forming) and a crotyl alcohol diphosphokinase, classified CPC: C08F136/06; C12N 15/52; C12P7/04.
	Group 19: Claim 1 (in part) and claim 20, drawn to a non-naturally occurring microorganism, comprising a butadiene pathway… wherein said butadiene pathway comprises a glutaryl-CoA dehydrogenase, a crotonaldehyde reductase (alcohol forming), a crotyl alcohol kinase, a 2-butenyl-4-phosphate kinase, a butadiene synthase, a crotonyl-
	The inventions are distinct, each from the other because of the following reasons:
	Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different modes of operation, different functions, or different effects (MPEP § 806.04, MPEP § 808.01). Also, product and process inventions are distinct if any of the following can be shown: (1) that the process as claimed can be used to make another and materially different product, (2) that the product claimed can be used in a materially different process of using that product, or (3) that the product claimed can be made by another and materially different process (MPEP § 806.05(h)). These inventions are different or distinct for the following reasons.
	Inventions 1-19 are drawn to products and are patentably distinct from each other. The non-naturally occurring microorganisms of Groups 1-19 are structurally different, do not require each other for practice; have separate utilities and are subject to separate manufacture and sale. In the instant case, the different inventions in Groups 1-19 are independent non-naturally occurring microorganisms comprising different nucleic acid molecules encoding polypeptides that catalyze different reactions resulting in different chemical entities or synthesized butadiene comprising different organic compound.
Regarding Groups I-III, if applicants’ elect any one of Groups I-III for prosecution, applicants’ are required to elect a specific combination of exogenous nucleic acids encoding butadiene pathway listed in claim 1 i.e., specific combination from butadiene synthase, an acetyl-CoA:acetyl-CoA transferase … a 4-hydroxybutyryl-CoA dehydratase or a crotyl alcohol diphosphokinase.

Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
 The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall 
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Because these inventions are distinct for the reasons given above and have acquired a separate status in the art as shown by their different classification, restriction for examination purposes as indicated is proper.
Applicant is advised that the reply to this requirement to be complete must include an election of the invention to be examined even though the requirement be traversed (37 CFR 1.143). 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim 
It is also requested that Applicants identify support, within the original application, for any amendments to the claims and specification.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHIRAMA RAGHU whose telephone number is (571)272-4533. The examiner can normally be reached on M-F 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 408-918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 

	
	/GANAPATHIRAMA RAGHU/           Primary Examiner, Art Unit 1652